
	

113 S2953 IS: Keeping America Safe from Ebola Act of 2014
U.S. Senate
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2953
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2014
			Mr. Rubio (for himself, Mr. Grassley, Mr. Roberts, Mr. Thune, and Mr. Kirk) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To prohibit an alien who is a national of a country with a widespread Ebola virus outbreak from
			 obtaining a visa and for other purposes. 
	
	
		1.Short title
			This Act may be cited as the
		  Keeping America Safe from Ebola Act of 2014.2.DefinitionsIn this Act:(1)Covered alienThe term covered alien means an
			 alien—(A)who is—(i)a national of a designated country; or(ii)a resident of a designated country; and
					(B)whose last habitual residence, or last habitual residence prior to residence in the United States
			 if the alien is seeking to reenter the United States, was a designated
			 country.(2)Designated countryThe term designated country means a country that the Director has designated as a country with widespread transmission of the
			 Ebola virus.(3)DirectorThe term Director means the Director of the Centers for Disease Control and Prevention.(4)United StatesThe term United States has the meaning given that term in section 101(a) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)).3.Temporary ban on visas for residents of countries with widespread transmission of the Ebola virus(a)In general(1)Ineligibility for visasA covered alien is ineligible to receive a visa from the Secretary of State or otherwise be
			 admitted to the United States.(2)Ineligibility to enter(A)In generalA covered alien is ineligible to enter the United States if the alien was lawfully present in the
			 United States, departed  the United States and visited
			 a designated country, and is seeking to reenter the United States.(B)Revocation of visaBeginning on the date of the enactment of this Act, the Secretary of State shall revoke the visa of
			 each covered alien described in subparagraph (A).(b)Exception for aid workersSubsection (a) shall not apply to an individual who is authorized by the
			 Administrator of the United States Agency for International Development to
			 travel to or reside in a designated country to provide assistance related
			 to the Ebola outbreak.(c)Exception for national securitySubsection (a) shall not apply to an individual who is authorized by the Secretary of Defense to
			 travel to the United States for necessary training.(d)ConstructionSubsection (a) shall not be construed to require the Secretary of State or the Secretary of
			 Homeland
			 Security to revoke the visa of a covered alien who—(1)is lawfully present in the United States pursuant to that visa; and(2)does not depart the United States during the term of that visa.4.ReportsNot later than 30 days after the date of the enactment of this Act, and every 30 days thereafter
			 during the period the provisions of this Act are in effect, the President
			 shall submit to Congress a report on
			 the spread of the Ebola virus.  Each such report shall include—(1)the status of the Ebola virus outbreak in each designated country and the progress made since the
			 last reporting period to contain the outbreak;(2)a description of the  United States assistance to each designated country to combat the Ebola virus
			 and any changes made to levels of assistance as a result of the evolving
			 situation since the last report; and(3)the reasons that a complete ban on travel to and from designated countries would not be in the
			 national interest of the United States.5.Effective periodThe provisions of this	Act shall be in effect until the date that is 60 days after the date the
			 Director certifies that there are no longer any designated countries.
